Citation Nr: 1545363	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals  (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

When this issue was previously before the Board in October 2014, it was remanded for additional development.  It is now before the Board for final appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current bilateral hearing loss is related to active duty.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an April 2011 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the record contains service treatment records, VA medical records and the transcript of a June 2014 Travel Board hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In June 2015 correspondence, VA informed the Veteran that it had determined that his records from the Social Security Administration (SSA) could not be located and were therefore unavailable for review.  The correspondence explained that all efforts to obtain the records had been exhausted, and, based on these facts, VA had determined that further attempts to obtain the records would be unsuccessful and futile.  The correspondence lists the attempts made to obtain the records.  VA requested that the Veteran submit any relevant documents such as copies of SSA records or other relevant evidence or information that he thought would support his claim, to include such things as buddy statements.  

In correspondence dated in July 2015, the Veteran related that he did not have any copies of Social Security treatment records in his possession, and did not have any other records to submit.  In September 2015 correspondence, the Veteran indicated through his representative that he had no other information or evidence to submit.  He requested that his case be returned to the Board for further appellate consideration as soon as possible.  

The Board's October 2014 remand noted that the record contained a May 2011 VA examination report and medical opinion, but found that an addendum opinion was required. 

Another VA medical opinion was accordingly obtained in June 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2015 VA medical opinion is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385 , which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has bilateral hearing loss due to noise exposure during active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss.  The evidence does not show that the Veteran's bilateral hearing loss is related to his active duty.  

The Veteran's service treatment records are negative for hearing loss for VA purposes.  

The post-service evidence is negative for complaints, symptoms, findings or diagnoses of hearing loss for many years after the Veteran's active duty.  Thus, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  Moreover, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The report of the May 2011 VA examination shows that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  

The June 2015 VA medical opinion relates that, based on a review of the Veteran's records, the examiner conceded hazardous noise exposure during active duty.  The examiner pointed out that electronic hearing testing conducted at enlistment (14 May 1963) and at discharge (24 March 1965) showed that the Veteran did not have a significant threshold shift beyond normal measurement variability while in service.  Therefore, the evidence of record showed that the Veteran did not have hearing injury while in service.  The examiner stated that, in his judgment, the thresholds measured during the Veteran's service were within normal measurement variability.  The examiner stated that it was important to note that no reference in this opinion was made to "normal hearing" and that he was familiar with the Hensley v. Brown decision 1993.

The examiner stated that while many factors were involved, one critical issue for determining whether hearing loss/tinnitus was related to noise exposure while in service was "did the veteran have a significant threshold shift beyond normal variability/normal progression while in service?"  

The examiner stated that the evidence in this case clearly and convincingly showed that the Veteran did not have a significant threshold shift beyond normal variability while in service.  The examiner explained that a determination of significant threshold shift beyond normal variability caused by or a result of noise exposure while in service was made by the expert in the area (Audiologist) on a case by case basis after a careful review of all evidence.  The evidence in this case clearly and convincingly showed that the Veteran did not have hearing injury while in service.  Therefore, the evidence of record clearly and convincingly rebutted, if so stated, the Veteran's subjective report of hearing loss while in service.  In the absence of an objectively verifiable noise injury, the association between the Veteran's claimed tinnitus (sic) [hearing loss] and noise exposure could not be assumed to exist.

The examiner related that concerns about the noise hazards associated with military service and questions about the relationship between noise exposure and hearing loss or tinnitus had led Congress to direct VA to contract with the National Academies for a study of these issues.  The study was commissioned in part to address the question "is there delayed onset hearing loss due to previous hazardous noise exposure?"  The committee convened by the Institute of Medicine of the National Academies (IOM) clearly indicated in its landmark study of noise injury in military service that it was difficult if not impossible to predict who would be noise exposed and, if they were so exposed, who would suffer noise injury.  It was important to know that not everyone who was exposed to hazardous noise would suffer noise injury, and that delayed onset hearing loss due to previous noise exposure was unlikely to occur.  Therefore, if the evidence showed that there had been no significant threshold shift beyond normal variability while in service (no hearing injury while in service) any hearing loss occurring following service was less likely as not caused by or a result of noise exposure while in service.  Many factors could contribute to hearing loss and/or tinnitus following service such as recreational, occupational, environmental noise exposure, aging, disease, medications, environmental pollution, genetic/hereditary factors, smoking, etc...  Audiograms provided objective evidence of noise injury.  In the absence of objective audiometric evidence of noise injury while in service, an affirmative opinion that the Veteran suffered some latent undiagnosed noise injury was utter speculation and directly contradicted the objective evidence of record.  

The examiner stated that he had reviewed more recent animal and human studies that did not overturn the conclusions of the IOM regarding delayed onset hearing loss.  

The examiner concluded that based on electronic hearing testing conducted at the Veteran's enlistment and discharge, it was his opinion that the Veteran did not have hearing loss/hearing injury while in service.  Delayed onset hearing loss due to noise exposure was unlikely to occur.  In the absence of an objectively verifiable noise injury, the association between claimed tinnitus (sic) [hearing loss] and noise exposure could not be assumed to exist.  Therefore, it was the examiner's opinion that the Veteran's hearing loss was less likely as not caused by or a result of noise exposure while in service.  

At the end of report, the examiner provided references for three studies that showed the unlikeliness of delayed onset hearing loss.  

The Board finds it significant that the VA examiner did not refer to the Veteran's service treatment records to deny service connection by showing that the Veteran's hearing was within normal limits at separation from active duty.  Rather, the examiner referred to these records to show that the Veteran's hearing underwent no significant threshold shift beyond normal variability while in service, and therefore underwent no hearing injury while in service.  This use of the Veteran's service treatment records does not violate Hensley, supra.  Moreover, in this case there is no sufficient evidence of a medical relationship between the Veteran's in-service exposure to loud noise and his current bilateral hearing loss.  See Hensley, supra.

The Board finds that the June 2015 VA medical opinion constitutes probative evidence against service connection for hearing loss.  It is based on a review of the Veteran's medical history as provided by his service treatment records and post-service medical records.  The examiner explained his opinion by referring to the Veteran's in-service medical history and the type of his claimed hearing loss (noise-induced).  The examiner analyzed these factors in terms of cited medical texts and his own expertise.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

The Board also finds it significant that there is no medical evidence to the contrary of the June 2015 VA opinion.  In fact, the medical record is negative for any evidence linking the Veteran's current bilateral hearing loss to his active duty.  

The Board notes that the Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current bilateral hearing loss is related to his active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


